number release date july cc pa cbs b2 uil bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service sixth circuit denies equitable_tolling in bankruptcy collect quickly adding to a growing minority of circuits the court_of_appeals for the sixth circuit denied priority status to federal taxes under the plain language of b c sec_507 and a a finding taxes assessed more than three years prior to the debtor’s chapter bankruptcy filing to be dischargeable despite the debtor’s intervening chapter case in palmer v united_states u s app lexis 6th cir date the court also ruled that although tolling is within the bankruptcy court’s power under b c sec_105 tolling was not warranted in this case the debtor owed federal taxes filing for chapter bankruptcy in date the case was voluntarily dismissed in date with the debtor having made minimal payments once the automatic_stay was lifted the service assessed and taxes and filed notices of federal_tax_lien the debtor then filed for chapter relief in date the service filed proofs of claim for which the debtor objected to the debtor argued that those taxes were dischargeable as being outside the three-year lookback period of b c sec_507 the bankruptcy court agreed and further refused to toll the lookback period under sec_105 according to the bankruptcy court tolling under sec_105 could occur only if the service proved debtor misconduct since the service failed to prove misconduct the taxes were dischargeable the bankruptcy appellate panel reversed finding congressional intent that the service should have a full three years to collect unpaid taxes to control_over the statutory language on appeal the sixth circuit quickly dismissed this approach finding the statutory language unambiguous the court found no reason to look for legislative intent the plain meaning of the statute the court held was that taxes are dischargeable if they arise from a tax_return due more than three years prior to the filing of the chapter petition the sixth circuit also easily rejected the argument that b c sec_108 permits tolling finding that this section refers to applicable nonbankrutpcy law which sec_507 and bulletin no july clearly are not the court found the appellate cases relying on sec_108 unpersuasive however the court agreed that sec_105 may be used by a bankruptcy court for equitable_tolling the sixth circuit expressly determined that sec_105 was not applicable as a matter of law but that its use would be at the discretion of the bankruptcy court as to when a bankruptcy court should apply sec_105 the court held only that because the debtor was not found guilty of misconduct or manipulation of the bankruptcy system it would uphold the bankruptcy court’s decision not to equitably toll the statute_of_limitations in this case bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code july bulletin no cases assessments abatement refunds waivers assessment wechsler v united_states u s dist lexi sec_7512 s d n y date - taxpayers were involved in two limited_partnerships which the irs audited the tax matter partners tmp of the limited_partnership were under criminal investigation and signed waivers to extend the statute_of_limitations as to the partnerships the limited partners collectively argued that the waivers were invalid because they were signed while the tmps were under criminal investigation the second circuit agreed but remanded to the district_court to consider the service’s alternative argument that a year statute_of_limitations applied due to tax_fraud when the irs continued to attempt to collect from taxpayers the district_court granted taxpayer’s claim_for_abatement of an assessment and collection action pursuant to sec_7486 sec_7486 states that when a bond has not been filed with the tax_court and the tax_court determines a deficiency that is later disallowed by a court of review the disallowed amount must be credited or refunded to the taxpayer assessments procedures united_states v silkman u s app lexis 8th cir date - taxpayer challenged conviction for tax_evasion because certificate of assessment was based on substitute returns the eighth circuit held that unchallenged certificates of assessment were prima facie evidence of a deficiency where the taxpayer filed no return bankruptcy code cases jurisdiction of bankruptcy court in re donahue aftr2d bankr d mass date - debtor paid tax claims through confirmed chapter plan when service then sought to collect from his non-bankruptcy wife debtor re-opened his chapter bankruptcy the united_states moved to dismiss arguing that the bankruptcy court lacked subject matter jurisdiction to determine whether the wife had tax_liability the bankruptcy court ruled that since a determination of whether the wife’s joint liability was satisfied is a question arising under b c sec_505 and consequently the court does have subject matter jurisdiction over the question bankruptcy code cases jurisdiction of bankruptcy court innocent spouse french v united_states bankr lexi sec_536 bankr n d ohio date - in a follow-up case to the one reported in the date gl bulletin the bankruptcy court ruled that it lacked subject matter jurisdiction to consider innocent spouse relief under sec_6015 under the plain language of the statute relief under sec_6015 is administrative and is not subject_to judicial review july bulletin no bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code in re schultz bankr lexis bankr d n h date - debtor challenged service’s proof_of_claim arguing that taxes were outside the three-year lookback period of b c sec_507 the court held that the lookback period was tolled by the debtor’s prior bankruptcy under b c sec_108 further the court held that the three-year lookback period was tolled an additional six months sec_6503 based on 5_f3d_423 9th cir collection_due_process johnson v commissioner u s dist lexis d or date - taxpayer did not timely request collection_due_process cdp hearing so was given an equivalent_hearing under reg sec_301_6330-1t i reviewing the administrative denial of relief the district_court first held that the requirement that the request for a cdp hearing be in writing was consistent with sec_6330 and legislative intent next the court held that there was no provision for judicial review of the service’s determination in an equivalent_hearing finally the court refused to award relief under sec_7433 because the service was not required to suspend levy action during the pendency of an equivalent_hearing interpleader liens priority over security interests allied mutual ins co v midplains waste management neb lexi sec_146 neb neb date - the court held that the united states’ claims to interpled funds were superior to a holder of a security_interest because the holder’s financing statement was inadequate under neb ucc the court rejected the argument that the holder substantially complied with the statute because the financing statement did not provide the information necessary for a reasonably diligent researcher to be on notice of a security_interest the court also rejected the argument that the federal tax_liens could not attach to the interpled funds because those funds were not proceeds under ucc the court found instead that under federal_law tax_liens attached to all property and rights to property of the taxpayer because the interplead funds were insurance proceeds paid as a result of the destruction of the taxpayer’s property those funds also were the taxpayer’s property levy retirement benefits mcintyre v united_states u s app lexis 9th cir date - the court held that a non-delinquent spouse did not have exclusive rights to one- half of the delinquent spouse’s community_property so as to prevent levy of a pension fund the court reaffirmed that a tax_lien reaches all community_property assets the court also held that the service’s authority to levy a retirement account was not limited by erisa’s anti-alienation provision july bulletin no levy sale koby v united_states u s claims lexi sec_128 ct_cl date - purchaser of apartment complex filed suit after service voided the sale and refunded his money due to improper redemption notice to taxpayer and after another party purchased the property for a lesser amount at the subsequent sale the court found that the revenue_officer who conducted the sale had actual authority to bind the service and so a tax sale contract existed because the taxpayer did not actually redeem the property the court found the united states’ failure to provide a deed to the first purchaser was a breach of the tax sale contract the court reasoned that the government’s failure to provide proper redemption notice made the sale voidable at the option of the taxpayer but not automatically void levy wrongful lien place to file personal_property merisel of americas inc v united_states u s dist lexis d r i date - creditor sought assets of liquidating debtor however the service had already seized the assets creditor sued the united_states for several reasons including fraud and the magistrate recommended that the irs was entitled to summary_judgment the court stated that the claim was untimely under sec_7426 because creditor brought the action more than nine months after the seizure and rejected creditor’s argument that the statute_of_limitations was tolled by bankruptcy and the alleged fraud the court also decided that the united_states perfected its lien under sec_6323 by filing with the local recorder of deeds instead of the secretary of state liens priority over attorneys centix-landis construction co inc v united_states aftr2d e d la date - attorney claimed priority to interpled funds over prior filed federal_tax_lien the court found that the attorney was not entitled to superpriority under sec_6323 because there was no judgment or settlement in the case the court declined to equate an interpleader complaint with a settlement nor would the filing of such a complaint give rise to an equitable lien for attorney’s fees liens priority over divorced spouse 98_fsupp2d_1337 s d ala - taxpayer and wife were divorced in and the wife recorded the divorce judgment in date in date the service assessed the taxpayer recording a notice_of_federal_tax_lien in the service argued that the divorce judgment was not properly perfected because it did not identify the property subject_to lien nor the amount of the lien the court disagreed finding that the lien was properly recorded even though the wife rather than the divorce court created the lien further the court found that the divorce judgement was for a sum certain even though the payment terms were indefinite july bulletin no liens priority over mortgages unrecorded united_states v fagin u s dist lexis w d tex date - court ruled that parent’s loans to taxpayer which predated service’s filing of tax_liens gave lien priority to parents taxpayer assumed mortgage when he purchased his house using his parent’s funds in exchange he signed notes to his parents which were not recorded until after federal taxes were assessed the court held that under texas law the parents had an equitable lien that was not required to be recorded additionally the loans were not fraudulent transfers because the parents by virtue of their loans were equitably subrogated to the prior mortgageholder liens priority over security interests wayne county board_of county comm’rs v mendel inc u s dist lexi sec_9706 e d ohio date - service and surety company both claimed funds from a construction_project the court held that the service had priority because the taxpayer completed the project and thus was entitled to the funds a right to which the tax_lien could attach the surety company was not entitled to equitable subrogation because its lien could not be choate before the subcontractors were entitled to payment which did not occur until after the tax_liens arose further the surety company did not file a financing statement and therefore was not entitled to superpriority under sec_6323 liens priority over trusts or receivers united_states v murray u s app lexis 1st cir date - a husband and wife placed their residence in a_trust naming themselves as two of the three trustees and as sole beneficiaries one year later the couple divorced and the husband signed over his interest in the trust as part of the settlement agreement the transfer deed was recorded two weeks after the irs recorded a notice of tax_lien against the husband’s interest in the trust the united_states brought suit to enforce the lien and the court_of_appeals held that under state law the tax_lien was valid as to the husband’s interest in the trust and will attach to his interest once the trust expires relying on drye v united_states 120_sct_474 and its holding that labels like vesting and nonvesting under state law are not determinative the court held that the husband’s interest in income and corpus constitutes property and once the federal lien attached his interest could not be terminated by the trustees penalties failure to collect withhold or pay over responsible_officer 250_br_1 bankr d mass - taxpayer was the treasurer of the family business oversaw the bookkeeping staff and paid bills nevertheless the bankruptcy court following 110_f3d_168 1st cir determined that the question of whether an individual was a responsible_person under sec_6672 was primarily a question of who decides whether or not to pay taxes the court rejected the analysis of 779_f2d_1567 11th cir emphasizing the individual’s status duty and authority to pay taxes july bulletin no concluded that the taxpayer did not make management decisions and so was not a responsible_person penalties failure to collect withhold or pay over willfulness macagnone v united_states aftr2d m d fla date - the district_court affirmed the bankruptcy court’s holding that the taxpayer was not liable for the trust fund recovery penalty under sec_6672 although the taxpayer formed the subject corporation was its president and a shareholder provided all of its initial capitalization and provided of the funds necessary to run the company before it filed for bankruptcy the taxpayer testified that he was unaware that the employment_taxes were not being paid the court held that without notice of prior delinquencies the taxpayer’s failure to inquire whether taxes had been paid does not amount to a finding of willfulness july bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice chief_counsel_advice trust fund recovery penalty refunds date cc el gl br2 tl-n-7246-99 uiln memorandum for associate district_counsel kansas-missouri district kansas city from joseph w clark s joseph w clark acting chief branch general litigation subject trust fund recovery penalty - erroneous refund this responds to your request for significant service_center advice dated date this advice is not binding and is not to be cited as precedent issue whether an erroneous refund of the trust fund recovery penalty tfrp caused by the service’s error in cross-referencing a payment made by another responsible_person can be recovered through administrative means conclusion no the service must rely on erroneous refund procedures to recover any erroneous refund issued to one responsible_person as a result of an error in cross-referencing a payment made by another responsible_person july bulletin no background the hypothetical situation you asked us to address can be summarized as follows a_trust fund recovery penalty tfrp or penalty was assessed against two or more responsible persons for the same underling employment_tax liability although all responsible persons are liable for the full amount of the assessed penalty under the law it is the service’s policy to collect the liability only once policy statement p-5-60 when one responsible_person makes a payment of the tfrp or when a payment for the trust fund portion of the employment_tax liability is received from the corporation that payment is cross-referenced against the liability of all other responsible persons see irm irm the payment is posted to the paying responsible person’s account with a transaction code tc the payment is cross-referenced against the other responsible persons’ assessments with a transaction code reference number tc rn when the amount collected from all responsible persons exceeds the amount of the assessed tfrp including accruals it is the service’s procedure to refund the excess to the responsible_person whose payment caused the overpayment see irm if the amount due from the other responsible_person s is less than the payment received from the paying responsible_person the service employee is instructed to input tc rn for the full amount of the payment and then to adjust the module by reversing the excess_credit with tc rn irm irm in order to ensure that the excess_credit is not erroneously refunded to the other responsible_person s the module must be monitored until the excess_credits are reversed and the module shows a zero balance this process can be illustrated by the following example on date the service assesses tfrp against two responsible persons a b in the amount of dollar_figure and dollar_figure respectively on date responsible_person a makes a payment of dollar_figure a few days later on date responsible_person b pays dollar_figure the payments are properly cross-referenced to the other responsible person’s account a proper refund of dollar_figure is issued to responsible_person b on date see example below sec_6672 makes any person having the responsibility to collect and pay over the employment_taxes liable for the penalty transaction code is used to record the tfrp assessment although in the incoming memorandum you refer to this transaction as an abatement tc rn is actually an adjustment code see irm the reversal of the tc rn therefore does not constitute a new assessment nor is it subject_to the statute of limitation on assessments july example bulletin no responsible_person a responsible_person b tc tc tc rn tc rn big_number big_number - big_number - big_number tc tc rn tc tc big_number big_number - big_number - big_number on occasion however the service fails to timely adjust the other responsible person’s account and the excess_credits are erroneously refunded to that responsible_person before the account is adjusted to reflect a zero balance for example let us assume that in the above described situation the service did not timely adjust responsible_person a’s account to reflect a zero balance as a result in addition to issuing a dollar_figure refund to responsible_person b the service also issues a dollar_figure erroneous refund to responsible_person a see example below the question posed by the service_center is whether the service can collect the dollar_figure refund administratively or whether it must follow erroneous refund procedures example responsible_person a responsible_person b tc tc tc rn tc big_number big_number - big_number - big_number tc tc rn tc big_number big_number - big_number - tc big_number law analysis while the service could take a position that a tfrp assessment is satisfied only to the extent of payments made by a taxpayer against whom the penalty was assessed and not by payments made by other responsible persons this position would contravene the service’s established policy and procedures accordingly we are of the opinion that when the service issues an erroneous refund to a responsible_person it must pursue recovery_of the refund by following proper erroneous refund procedures sec_6672 of the internal_revenue_code imposes personal liability in the amount of the unpaid trust_fund_taxes upon any person who is required to collect account for and pay over such taxes and who willfully fails to do so sec_6672 more than one person may be a responsible_person under sec_6672 436_us_238 moreover each person found liable under sec_6672 bulletin no july can be held responsible for the total amount of withholdings not paid there is nothing in the statute that prevents the government from collecting and retaining from each responsible_person the full amount of the penalty 784_f2d_1238 5th cir while the service is legally entitled to collect the full amount of the penalty from each responsible_person it has long been the service’s policy to collect the delinquent taxes only once policy statement p-5-60 in accordance with this policy any amount recovered from one of the assessed responsible persons is cross-referenced to reduce the amount due from the other responsible persons irm see also 362_f2d_629 8th cir to the extent that the service collects more than of the assessed penalty its policy is to refund the excess to the appropriate responsible_person policy statement p-5-60 irm with the service’s administrative policy in mind the courts have been reluctant to allow the service to recover more than the total amount of withholdings not paid 910_f2d_1289 5th cir 591_f2d_1136 5th cir double recovery by the government is not necessary to fulfill section’ sec_6672 primary purpose - protection of government revenue although in one recent case a court allowed the service to collect interest and penalties from one responsible_person where the service previously issued an erroneous refund to another responsible_person see chene v chene 236_br_69 m d fla the weight of the case law and the service’s policy and procedure support a contrary conclusion one issue on which courts are in agreement is that once a taxpayer tenders a payment on a tax_assessment the assessment is satisfied to the extent of the payment and an erroneous refund - whether rebate or nonrebate - does not revive a previously paid assessment see 86_f3d_1067 11th cir 63_f3d_83 1st cir 49_f3d_340 7th cir 946_f2d_1143 5th cir although generally a taxpayer is not entitled to a credit for another taxpayer’s payment it is the service’s policy and practice to credit one responsible person’s account with another responsible person’s payment as such one responsible person’s payment may extinguish another responsible person’s liability for the tfrp see eg 910_f2d_1289 5th cir this proposition is more evident when we consider the following example let us assume that in addition to the two responsible persons in example above the service also makes an assessment for the same underlying employment_tax liability against a third responsible_person c in the amount of dollar_figure furthermore let us assume that the erroneous refund is issued to responsible_person c rather than to responsible_person b as in example thus the situation before the service is as follows bulletin no july example responsible_person a tc tc tc rn tc rn responsible_person b tc tc rn tc tc responsible_person c tc tc rn tc rn big_number big_number - big_number - big_number big_number big_number - big_number - big_number big_number big_number - big_number - tc big_number erroneous refund in order to recover the dollar_figure erroneous refund administratively the service must establish that the tfrp remains unpaid despite the full payment received from responsible persons a and b in order to do so the service can argue that the tfrp assessment made against c was not satisfied to the extent of the erroneous refund the courts are not likely to find this argument persuasive however see eg 49_f3d_340 7th cir erroneous refunds and tax_liabilities are simply not of the same ilk an unsolicited erroneous refund must be handled on its own terms not under the rubric of an assessed liability the service may also argue that since c has not made any payments against the tfrp assessed against him the service may collect the entire dollar_figure plus accruals from c this position however is contrary to the service’s administrative policy to collect the tfrp only once under current procedures any payments made or collected from responsible_person c would be cross-referenced against the liabilities if any of a and b this application could result in additional erroneous refunds being issued furthermore the only reason the service would argue that responsible_person c in the example above is not entitled to receive a full or partial credit for the payments made by persons a b is that the service issued him an unsolicited erroneous refund again this position contravenes the service’s policy and the case law regarding erroneous refunds bulletin no july finally the service can argue that no responsible_person is entitled to a credit for another responsible person’s payment until the service’s right to retain the amount collected is established see policy statement p-5-60 pursuant to this argument the service arguably could collect dollar_figure from responsible_person a dollar_figure - dollar_figure dollar_figure from responsible_person b dollar_figure - dollar_figure and dollar_figure from responsible_person c again while legally sound this position contravenes the service’s administrative policy and procedure moreover however it is not entirely clear whether the service could apply any of the amounts collected to the liability resulting from the erroneous refund or whether such amounts would constitute overpayments under sec_6401 in conclusion while the service could craft an argument that a tfrp assessment is not satisfied for the purpose of collecting an erroneous refund by payments made by other responsible persons this position would be contrary to the service’s current policy and procedures regarding collection of the tfrp accordingly the service must rely on erroneous refund procedures to recover any erroneous refund issued to one responsible_person as a result of an error in cross-referencing a payment made by another responsible_person see irm erroneous refunds hazards other consideration in your incoming memorandum you discuss the possibility of collection on the ground that the entry of the tc rn for the full amount of the payment constituted a clerical_error which the service can reverse at any time pursuant to the court’s reasoning in 311_fsupp_1184 s d n y we do not believe the doctrine_of clerical_error is applicable to the facts of this case for the following reasons in in re chene aftr 2d bank m d fla rev’d remanded chene v chene 236_br_69 m d fla the government took the position that an erroneous refund of the tfrp to the other responsible_person did not affect the debtor’s liability for the tfrp assessed against her thus since the debtor did not full pay the assessment including accruals the service argued and the district_court agreed the debtor continued to be liable for the any accrued interest and penalty it is not clear whether the service also attempted to collect the unpaid portion of the tfrp from the responsible_person who received the erroneous refund please note that this conclusion does not alter our position that the tc rn credits are conditioned upon the service’s right to retain the payment sec_6511 policy statement p-5-60 thus when the service issues a refund to a person determined not to be responsible the service may reverse the corresponding tc rn entries and continue to collect the tfrp against the remaining responsible_person s bulletin no july first and foremost the entry of the tc rn in the full amount of the payment was neither erroneous nor clerical in nature as stated above it is the service’s policy and procedure to cross-reference the payment by entering a tc rn for the full amount of the payment and then adjust the account as appropriate to prevent the excess from refunding to the incorrect responsible_person the only error committed by the service was its failure to reverse the tc rn in the appropriate amount to zero out the account while this error may be considered ‘clerical ’ the service may correct its errors only as long as the correction does not prejudice the taxpayer crompton-richmond supra in the case at hand the correction of the error would prejudice the taxpayer because but for the service’s error the tfrp assessed against the taxpayer would have been considered paid while the taxpayer continues to be liable the liability is one for an erroneous refund and not for a tfrp accordingly it is our opinion that the service cannot rely on the clerical_error doctrine to collect the amount erroneously refunded as a tax in reliance on the tfrp assessment offer_in_compromise deed promissory note statute_of_limitations date cc el gl br2 gl-609406-99 uilc memorandum for district_counsel from kathryn a zuba chief branch general litigation subject this memorandum responds to your request for advice dated date this document is not to be cited as precedent legend x y year year year date a date b amount amount amount july amount amount issue bulletin no whether the service can in lieu of taking enforced collection action accept a promissory note and deed_of_trust in satisfaction of the taxpayers’ tax_liabilities and whether the debts secured_by such instruments can be collected notwithstanding the statute_of_limitations for collection in sec_6502 of the internal_revenue_code conclusion the service can accept a promissory note and deed_of_trust and can take judicial action to collect on those instruments even after the expiration of the statute_of_limitations for collection of the taxes at issue however the service’s current collection procedures do not contemplate this kind of agreement we recommend that a service-wide policy be promulgated prior to utilizing this approach in individual cases background the taxpayers are a married couple ages x and y years old respectively they have a history of timely filing all returns and of paying all taxes when due however in year taxpayers netted approximately dollar_figureamount from the sale of a piece of real_property the proceeds of the sale were used to pay other debts and an income_tax_liability of dollar_figureamount went unpaid that year with penalties and interest that liability now exceeds dollar_figureamount in june of year the taxpayers were granted an installment_agreement for payments of dollar_figureamount per month in february of year the case was referred back to field collection to obtain updated financial information since then the collection_division has concluded that an installment_agreement is no longer an appropriate resolution of the case because full payment of the liability cannot be achieved in the mean time the taxpayers have continued to make timely payments under the existing installment_agreement the taxpayers have twice submitted offers in compromise based on doubt as to collectibility both offers were withdrawn because the taxpayers have been unable to both offers in compromise contained the standard language waiving and suspending the statute_of_limitations on collection for the period the offer was pending with the service and for one additional year see form_656 rev item e n the effect of these waivers was to extend the collection statute until date a however the amendment of sec_6502 by the irs restructuring and reform act of rra limited the service’s authority to secure such waivers to situations in july raise the necessary funds to offer an amount equal to the equity in their home approximately dollar_figureamount according to the district the taxpayers have been unable to borrow against that equity due to their age bulletin no to avoid seizing the taxpayers’ residence the revenue_officer proposed to the taxpayers an arrangement whereby the taxpayers would submit to the service a promissory note secured_by a deed_of_trust essentially a mortgage in favor of the united_states in the promissory note the taxpayers promise to pay dollar_figureamount per month until their liability is satisfied the deed_of_trust conveys to the united_states a security_interest in the taxpayers’ residence as it is unlikely that the taxpayers would be able to pay their liability in full given the size of the liability and the age of the taxpayers the practical effect of this arrangement would be monthly payments by the taxpayers until their deaths followed by foreclosure and sale of the residence discussion as you have you have previously advised the district courts have long recognized that the service may accept bonds letters of credit or mortgages as a means of securing the payment of taxes and have upheld the service’s right to collect on such instruments as separate debts not subject_to the administrative collection procedures set forth in the internal_revenue_code see 313_us_289 287_us_32 united_states v john barth co 268_us_370 in these cases the taxpayers submitted bonds to protect the government’s interests while requests for the abatement of taxes were considered each bond gave the united_states the unilateral right to demand payment following a determination by the commissioner of the correct_tax due in each of these cases the taxpayers unsuccessfully argued that the statute_of_limitations for taking administrative collection action now codified at sec_6502 of the internal_revenue_code was a defense to collection by the government pursuant to the bonds issued by the taxpayers the court ruled that the bond created a new cause of action one not subject_to the period of limitations for taking administrative collection or bringing suit see royal indemnity u s pincite gulf states u s pincite barth u s pincite the reasoning of these cases has been expanded to include the collection of debt instruments other than bonds in julicher v internal_revenue_service u s t c which the waiver is obtained at the same time as an installment_agreement rra section also provided that waivers obtained prior to the enactment of rra but not in connection with an installment_agreement will expire on the later of the end of original ten year collection statute or date since the original collection statute in this case would have expired on date b the date cut-off date applies in this case july big_number usdc e d pa the taxpayer’s bank issued an irrevocable letter_of_credit in favor of the service when the service attempted to collect the taxpayer sought to enjoin payment because of the expiration of the ten year period provided by sec_6502 the court relying on barth and gulf states held that the letter constituted a new debt in favor of the government and not subject_to the collection restraints of the code bulletin no the arrangement the district has proposed is most nearly analogous to that executed in 50_fsupp2d_107 d r i in that case the taxpayers brothers whose business was faced with imminent seizure executed a promissory note secured_by a mortgage on their father’s residence in upholding the government’s right to collect on the note and mortgage the court summed up the reasoning of these cases as follows the principle to be derived from barth and julicher is that where the government suspends the collection of a tax at the request of a taxpayer who in turn provides the government with security for later payment the government is not thereafter bound by the statute_of_limitations applicable to the original obligation instead the government may proceed against the security provided to it in consideration of its earlier forbearance citizens bank f_supp 2d pincite the conclusion that these arrangements can be enforced notwithstanding the statute_of_limitations on collection contained in sec_6502 is not changed by the recent amendment of that section section of the irs restructuring and reform act of amended sec_6502 by narrowing the circumstances under which the service could extend the collection statute by agreement prior to this amendment taxpayers and the service could agree to extend the collection_period at any time however effective date the service and the taxpayer may only agree to extend the statute if the extension is executed by the taxpayer in exchange for the service’s release of a levy made prior to the expiration of the ten-year collection statute or if the extension is agreed to at the same time as the taxpayer and the service enter into an installment_agreement under sec_6159 sec_6502 while this amendment to sec_6502 limited the ability of the service to obtain waivers of the collection statute it did nothing to alter the scope of activities to which this period of limitations applies in the cases cited above the courts did not find that the bond constituted a de_facto waiver of protections of sec_6502 rather they held that it is significant that the mortgage in citizens bank gave the service a security_interest in property that was not already subject_to the lien created by the failure to pay the tax_liability in the present case the property which will secure the deed_of_trust is already subject_to the government’s lien and is reachable by levy july sec_6502 was inapplicable to debt instruments submitted by taxpayers in lieu of administrative collection given that this limitations_period is inapplicable we conclude that changes to the section do not impact upon the service’s ability to collect on these kinds of instruments bulletin no a decision to accept a debt_instrument designed to facilitate collection after the expiration of the collection statute raises significant policy concerns over the years the service has adopted several policies that limit action taken to extend collection beyond the ten-year statute_of_limitations for example the code places no limitation on the length of an extension of the collection statute obtained in conjunction with an installment_agreement however the service has adopted a policy of limiting such extensions to just one per tax module and for no longer than five years beyond the end of the original ten year collection_period see irm installment_agreement handbook sec_1 note also that the service could preserve the right to proceed against taxpayers in any case by reducing a claim to judgement prior to the expiration of the ten-year collection statute but does not do so in all cases given that the service does not always take these steps even when there may be some future collection potential we recommend that national_office collection be consulted prior to taking this course of action whether the recent amendment of sec_6502 can be read as a statement of congressional intent that the service normally collect liabilities within ten years as you have suggested is one issue to be considered as your memorandum noted the arrangement proposed by the district will not result in full payment of the tax_liability at issue as such it is essentially a compromise subject_to sec_7122 of the code and regulations issued pursuant to that section the taxpayers are offering the sum of a stream of payments plus at some future time remaining equity in their personal_residence should the service determine that the amount offered is adequate to resolve the taxpayers’ liability the resulting compromise should be executed on a form_656 offer_in_compromise in accordance with all of the service’s compromise procedures as currently written service procedures do not contemplate the acceptance of a promissory note and mortgage in compromise of tax_liabilities we suggest that this kind of departure from standard procedures be undertaken only with the approval of the appropriate national_office officials in barth the court did describe the taxpayer’s actions as a waiver of the statutory limitation period that would have otherwise applied u s pincite however it was only a waiver in that the taxpayers chose to postpone collection by executing a debt_instrument subject_to a different period of limitations id the court clearly stated that the predecessor section to ha d no application to the situation following a claim of abatement and the giving of a bond id july bulletin no law hazards and other considerations redacted conclusion the proposed promissory note and deed_of_trust resolution of this case is permissible under the law and would create a new debt enforceable by its terms however the proposal represents a significant departure from service policy with regard to collection in this kind of case we will bring the issues raised by your request to the attention of collection and ask that they consider whether agreements such as that proposed here would be helpful in resolving difficult cases levy refunds tl-n-6616-99 uil date memorandum for associate district_counsel kentucky-tennessee district attn acbrown from alan c levine chief branch general litigation subject levy payments refund application this responds to your request that we pre-review your significant service_center advice for the general litigation issue we have no opinion on your discussion of sec_6511 which does not fall within the jurisdiction of our division this document is not to be cited as precedent issue when a levy payment creates an overpayment to a taxpayer’s account and there is not a balance due on any other period listed on the levy may the overpayment be manually refunded even though it has been over nine months since the date of the levy conclusion when it has been more than nine months from the date of a levy the overpayment may be returned under sec_6343 in limited situations specifically money may be returned at any time within months after the date of the levy in addition when a bulletin no july timely request for the return of money is filed in accordance with these regulations or a determination to return an amount of money is made before the expiration of the month period the money may be returned within a reasonable period of time after the 9-month period if additional time is necessary for investigation or processing this will ensure that if a timely request has been made or the service timely decides to return money on its own initiative the service will have sufficient time for necessary investigation or processing facts the hypothetical facts are that the service makes a substitute for return for dollar_figure and the assessment is fully paid_by levy subsequently the taxpayer files his return showing a tax_liability of dollar_figure but he does not file a timely refund claim law and analysis sec_6343 provides that the commissioner may return property if one of the following conditions exist the levy was premature or otherwise not in accordance with the administrative procedures of the irs the taxpayer has entered into an agreement under sec_6159 of the code to satisfy the liability for which the levy was imposed by means of installment payments unless the agreement provides otherwise the return of property will facilitate collection of the tax_liability and the return of property would be in the best interest of the taxpayer as determined by the taxpayer_advocate and in the best interest of the united_states as determined by the commissioner sec_6343 also provides that the provisions of sec_6343 shall apply to subsection d except that no interest shall be allowed in regard to the return of money sec_6343 states that property may be returned at any time an amount equal to the amount of money levied upon or received from such sale may be returned at any time before the expiration of months from the date of such levy we generally agree with your draft memorandum except for the discussion at page five regarding the period for returning money under sec_6343 in conclusion levied property may be returned to the party levied upon or the taxpayer only if a claim is filed or the or the service decides to return the property within nine months of the levy unless the taxpayer can satisfy the refund period provided by sec_6511 further by the express terms of sec_6343 and d a period longer than nine months is not allowed where the service determines ‘the return of the property would be in the best interests of the taxpayer as determined by the taxpayer_advocate ’ now the national_taxpayer_advocate and the service under lr c sec_6343 bulletin no july the above discussion of the nine-month period is confusing and we recommend that it be replaced by the following language property other than may be returned at any time pursuant to sec_6343 money may be returned any time within months after the date of the levy in addition when a timely request for the return of money is filed in accordance with these regulations or a determination to return an amount of money is made before the expiration of the 9-month period the money may be returned within a reasonable period of time after the 9-month period if additional time is necessary for investigation or processing this will ensure that if a timely request has been made or the service timely decides to return money on its own initiative the service will have sufficient time for necessary investigation or processing we think that our language clarifies the situations in which the money may be refunded after the expiration of the nine-month period bankruptcy turnover of property refunds date cc el gl br3 gl-502544-00 uilc memorandum for district_counsel michigan district detroit from subject lawrence schattner chief branch general litigation bankruptcy court orders requiring turnover of tax refunds this memorandum responds to your request for advice dated date regarding the authority of the bankruptcy court to issue ex_parte orders directing the service to turn over the future tax refunds of chapter debtors to the trustee issues whether sovereign immunity is a viable defense to the enforcement of income deduction orders that are entered pursuant to section c of the bankruptcy code against the service with respect to debtors’ future income_tax refunds whether chapter debtors’ future income_tax refunds fall within the meaning of income in section c whether the assignment of claims act applies to bar the enforcement of an order directing the service to pay debtors’ future income_tax refunds to the chapter trustee july conclusions facts bulletin no redacted years ago the michigan district adopted the practice of sending income_tax refunds that were owed to chapter debtors directly to the trustee this practice was followed in cases where the service filed a proof_of_claim and in no-liability cases where the service did not file a proof_of_claim and was not otherwise a party to the bankruptcy case due to the increased burden on the michigan district to manually process income_tax refunds that were sent directly to the chapter trustees the district decided to discontinue this practice a letter was sent to the chapter trustees in the district informing them that beginning on date the service would no longer be providing this service thereafter the chapter trustees filed ex_parte applications with the court to obtain orders directing the service to remit tax refunds directly to the trustees citing section c for its authority the bankruptcy court has entered at least ex_parte orders directing the service to forward to the chapter trustee any and all monies due and payable to the debtor s particularly any and all income_tax monies due and otherwise payable to said debtors s law analysis section c of the bankruptcy code u s c provides that after confirmation of a chapter plan the court may order any entity from whom the debtor receives income to pay all or any part of such income to the trustee the definition of the term entity includes a governmental_unit and the definition of the term governmental_unit includes the united_states see u s c sec_101 and sec_101 sovereign immunity as a defense section of the bankruptcy act preceded section c under section the bankruptcy court was empowered to issue such orders as may be requisite to effectuate the provisions of the plan including orders directed to any employer of the debtor rule b facilitated this authorization by providing that the order of confirmation or a separate payment order was to specify the amount and manner in which payments were to be made by the debtor or to be obtained from the employer of the debtor thus instead of having the debtor collect his entire wages and make the payment to the trustee the bankruptcy act provisions authorized the court to direct the debtor’s employer where requisite to july deduct from the debtor’s earnings the amount which the debtor is supposed to pay under the plan collier on bankruptcy dollar_figure 14th ed bulletin no in 377_f2d_104 10th cir cert_denied 389_us_845 the court held that an order entered pursuant to section which required the united_states to pay part of the wages of one of its employees to the trustee was barred by sovereign immunity applying the rule that general language in the bankruptcy act cannot be construed as a waiver of sovereign immunity the court rejected the trustee’s argument that the reference to any employer in section included the united_states id pincite the court also noted that its ruling did not deprive federal employees of the benefits of chapter because federal employees could be ordered to endorse and turn over their pay checks to the trustee id pincite under the bankruptcy reform act of the class of persons eligible to file a petition under chapter was expanded and no longer limited to wage earners see in re buren 725_f2d_1080 6th cir cert_denied 469_us_818 discussion of legislative_history section b the successor statute to section of the bankruptcy act and what is now section c was also enacted as part of the bankruptcy reform act of the legislative_history to section b indicates that congress used the term entity in the statute because it intended income deduction orders to apply to governmental units see sen_rep no pincite reprinted in u s c c a n subsection b authorizes the court to order an entity as defined by sec_101 to pay any income of the debtor to the trustee any governmental_unit is an entity subject_to such an order see also 4_br_102 bankr m d tenn the language used in b of the bankruptcy code and the definitions of entity and governmental_unit contained in sec_101 clearly overrule the immunity analysis in krakover 7_br_791 bankr e d tenn noting that the senate committee report flatly states that any governmental_unit is subject_to an order under b court states that o nly by obtuseness can the administration avoid the avoid the conclusion that b was meant to overrule united_states v krakover in holding that there was an explicit waiver of sovereign immunity the courts in howell and hughes also relied upon the language contained in sec_106 prior to its amendment under the bankruptcy reform act of the bra see in re howell b r pincite and in re hughes b r pincite sec_106 previously provided that sovereign immunity was waived in any situation in which the applicable bankruptcy statute contained the trigger words of creditor entity or governmental_unit july bulletin no a was amended to set forth a list of statutory provisions for which sovereign immunity is abrogated as to a governmental_unit section is not included in this list further the provision in sec_106 that waived sovereign immunity when a statute contained certain trigger words such as entity was not retained in the amended version of the statute sec_2 whether income includes future income_tax refunds under the bankruptcy code any individual with regular income is eligible for chapter relief u s c sec_109 sec_101 defines individual with regular income as an individual whose income is sufficiently stable and regular to enable such individual to make payments under a chapter plan section b defines the term disposable income as income received by the debtor which is not reasonably necessary to be expended for the maintenance or support of the debtor the term income is not defined in the bankruptcy code in 86_f3d_478 6th cir the sixth circuit held that future income_tax refunds can be considered projected disposable income under section b in freeman the debtors received an income_tax refund in an amount greater than expected and tried to amend their chapter plan to exempt a portion of the refund id pincite relying upon the particular facts in the case the court determined that the refund qualified as projected disposable income because the debtor specifically provided that tax refunds should go to the plan and made no argument that the funds were needed for the maintenance and support of the debtor or her dependents id pincite july bulletin no above the predecessor statute to section c applied to employers of the debtor thus the statute applied to wages received by debtors when the bankruptcy reform act expanded the eligibility of debtors to file chapter so that relief was not limited to wage earners it extended eligibility to any individual with regular income under sec_101 an individual with regular income is defined as an individual whose income is sufficiently stable and regular to enable such individual to make payments under a plan under chapter of this title as noted while courts have recognized a variety of nontraditional sources of money as income under sec_101 the income must be regular and stable enough to fund a plan see 226_br_601 bankr m d tenn and cases cited therein similarly the income against which courts have upheld income deduction orders under section c is the regular and stable income that is used to fund chapter plan payments see eg 704_f2d_1513 11th cir debtors listed social_security_benefits as regular income in all of their chapter plans in re 138_br_484 w d pa debtors entitled to monthly afdc grants which were used to fund chapter plans 94_br_74 bankr w d pa debtor received monthly income from a teacher’s retirement_system michigan employment sec comm’n in in re 21_f3d_355 9th cir the ninth circuit held that the requirement that a chapter plan provide for payment of all of the debtor’s projected disposable income to the trustee does not entitle the trustee to require that the debtor agree to pay all actual disposable income to the trustee relying upon anderson the court in 177_br_671 bankr d ariz held that the trustee cannot require a blanket turnover of all tax refunds without a showing that such refunds are in fact projected in a certain amount thus debtors may object to plan provisions which require them to commit all or a portion of their future tax refunds to the plan on the grounds that future tax refunds are not projected disposable income bulletin no july v jenkins 64_br_195 w d mich debtor received unemployment benefits in lieu of wages 13_br_640 e d wash debtors’ schedules listed as income monthly social_security_benefits in all of these cases the income deduction order was entered against a stream of regular payments that were used to fund the chapter plan payments the applicability of the assignment of claims act in 141_br_270 m d ga the united_states argued that the assignment of claims act the act bars a bankruptcy court from ordering the service to send the debtor’s tax_refund to the trustee the court rejected this argument on the grounds that section c impliedly modified the act to allow the assignment of tax refunds to the trustee via income deduction orders id although the issue was not raised in cochran there is also a question as to whether the assignment of claims act even applies in a bankruptcy proceeding in a couple of cases courts have determined that the assignment of claims act does not apply where tax refunds were transferred to the trustee by operation of bankruptcy law or in accordance with a plan of arrangement in 382_us_375 the supreme court held that a loss-carryback refund that was inchoate on the date of the petition was property that passed to the trustee under section 70a of the bankruptcy act in determining whether the refund constitutes property that could be transferred within the meaning of section 70a the court noted that the predecessor statute to the assignment of claims act u s c does not prevent transfers by operation of law accordingly the court reasoned that the assignment of claims act does not interfere with the vesting in the trustee of property coming within section 70a because all transfers of property to the bankruptcy_estate under section 70a are explicitly by operation of law id pincite n bulletin no july similarly in 98_fsupp_51 d minn the court held that a debtor’s assignment of any and all tax refunds which may be due or owing to the debtor from the united_states government was not within the purview of the assignment of claims act and that the assignment was therefore valid and effective to vest in a receiver any right of the debtor to the tax refunds because the tax refunds claimed by the debtor were transferred to the receiver pursuant to plan of arrangement under chapter xi of the bankruptcy act that was approved and confirmed by the bankruptcy court the court determined that the transfer constituted an act of the law and was not within the prohibition of the assignment of claims act id pincite under section a of the bankruptcy code all property that the debtor acquires after the commencement of the case is property of the estate under section property of the estate vests in the debtor upon confirmation except as otherwise provided in the plan or the order confirming the plan the ex_parte nature of the orders under rule fed r bankr p a request for an order must be made by written motion and every written motion other than one which may be considered ex_parte must be served by the moving party on those entities specified by the rules the opportunities for legitimate ex_parte applications are extremely limited in re intermagnetics america inc 101_br_191 c d cal due to an increase in ex_parte applications court notes in some detail why they are nearly always improper see also in re 212_br_437 2nd cir bap even if notice is burdensome in a particular case the american judicial system is predicated on the adversary process and forbids ex_parte communications on substantive matters by statute rule and code of ethics virtually every substantive motion in american jurisprudence must be on notice to affected parties injunction or other equitable relief must be brought as an adversary proceeding except when the chapter plan provides for the relief under rule a proceeding to obtain an july bulletin no under rule relief in a contested matter which is not otherwise governed by the federal rules of bankruptcy procedure is required to be made by motion and reasonable notice and opportunity for hearing must be afforded the party against whom relief is sought other than rule we are not aware of any other bankruptcy rule which could be construed as governing a request for an income deduction order it should be noted that the bankruptcy court in 13_br_640 bankr e d wash held that there is no notice or service requirement for income deduction orders issued pursuant to section in williams the court signed an order requiring the social_security administration to pay benefits directly to the trustee which order was mailed by the trustee to the social_security administration’s regional_office id approximately five months later the united_states filed a motion to reconsider or in the alternative for a stay of execution pending appeal in addition to arguing that the order was void due to the anti- assignment provision under the social_security act the united_states argued that the order was void and unenforceable for lack of proper service the bankruptcy court rejected both of these arguments with respect to service of the order the bankruptcy court determined that the issuance of an order under section is not an adversary proceeding under rule a the predecessor to bankruptcy rule a in re williams b r pincite further the court determined that under rules a and b the predecessors to bankruptcy rule sec_2002 and b there is no requirement for notice of orders issued under section id pincite while stating that the social_security administration has the option of questioning the propriety of the court’s order upon receipt the bankruptcy court determined that notice is not afforded for reasons of obvious judicial and administrative efficiency id thus the court held that the trustee acted properly by mailing a copy of the income deduction order to the social_security administration’s regional_office id july conclusions bankruptcy offer_in_compromise redacted bulletin no gl-800565-00 uilc date memorandum for assistant district_counsel los angeles from subject kathryn a zuba chief branch general litigation chapter bankruptcies involving taxpayers with accepted offers this memorandum responds to your general litigation transmittal_memorandum dated date in which you ask that we post-review your memorandum of the same date to chief special procedures branch los angeles district this document is not to be cited as precedent issue what kind of a claim should the internal_revenue_service service file in a chapter bankruptcy case when the tax_liabilities have been compromised in a pre-petition offer_in_compromise if the offer has not yet been fully paid is the debtor prohibited from assuming without the service’s consent an accepted offer_in_compromise that has not been fully paid at the time the chapter petition was filed because the future compliance provision of the accepted offer makes the contract unassignable under applicable law conclusion when a taxpayer with an accepted but uncompleted offer_in_compromise files a chapter petition the service should file a protective claim for the entire underlying tax_liabilities to protect the service’s interests in the event that the debtor fails to assume the accepted offer in the plan bulletin no july no the debtor is not prohibited from assuming without the service’s consent an accepted offer_in_compromise that has not been fully paid at the time the chapter petition was filed discussion your memorandum concludes that when a taxpayer with an accepted offer_in_compromise that has not yet been fully paid files a chapter case the service’s proof_of_claim should reflect the full amount of the tax_liability we agree in our memorandum to southern california district_counsel laguna niguel dated date we stated that the service should file a protective claim for the entire unpaid underlying tax_liability to protect the service’s interests in the event that the debtor fails to assume the accepted offer in the plan however you also conclude that because the future tax compliance provision of the offer can only be fulfilled by the taxpayer accepted offers are personal service contracts under bankruptcy code section c that cannot be assumed the effect of your conclusion is that a debtor with an accepted offer_in_compromise must either pay the full amount of the underlying priority and secured tax claims or dismiss the chapter case you explain that bankruptcy code section b provides that a chapter plan may subject_to of this title provide for the assumption rejection or assignment of any executory_contract or unexpired lease of the debtor not previously rejected under such section emphasis added section c provides in pertinent part the trustee may not assume or assign any personal_service_contract or unexpired lease of the debtor whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties if- a applicable law excuses a party other than the debtor to such contract or lease from accepting performance from or rendering performance to an entity other than the debtor or the debtor in possession whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties and b such party does not consent to such assumption or assignment this provision follows the common_law restriction against the assignment of personal service contracts collier on bankruptcy b 6th ed rev personal service contracts are contracts for the services of a particular person when that person’s services are unique and cannot equally be performed by another id july the present version of the offer_in_compromise form_656 rev date paragraph d provides that the taxpayer agrees to comply with all provisions of the internal_revenue_code relating to the filing of returns and paying the required taxes for years or until the offered amount is paid in full whichever is longer you conclude that this duty is personal to the taxpayer and renders the contract unassignable under applicable law and therefore unassumable pursuant to sections c and b bulletin no we have found no cases reaching the conclusion that a chapter debtor cannot assume and perform his own personal_service_contract a related issue has arisen in chapter cases in chapter bankruptcy code section a grants debtors in possession the rights and powers of a trustee but provides that these powers are s ubject to the limitations on a trustee serving in a case under this chapter even so there is a split of authority as to whether a chapter debtor in possession can be prohibited from assuming a personal_service_contract under section c some courts hold that the language of the statute establishes a hypothetical test as to whether the contract could be assignable to a hypothetical non-debtor assignee if not the contract cannot be assumed by the debtor in possession in re catapult entertainment 165_f3d_747 9th cir 852_f2d_79 3rd cir see also in re james cable partners 27_f3d_534 11th cir other courts look to the legislative_history purposes and construction of related statutory provisions and hold that a debtor in possession can assume an executory personal_service_contract of the debtor as long as the contract is not actually being assigned to a new entity institut pasteur and pasteur sanofi diagnostics f 3d 1st cir cert_denied 521_us_1120 136_br_658 m d la 200_br_222 bankr d neb in re hatec enters 117_br_865 bankr w d tex vacated on other grounds 130_br_929 w d tex in re cardinal indus 116_br_964 bankr s d ohio this is also the view of the leading treatise on bankruptcy collier on bankruptcy d 15th ed your conclusion was based upon the subject_to section of this title language in b you concluded that the restrictions imposed in section c on the trustee’s ability to assume a contract under section a also apply to debtors assuming a contract in their plan under section b we do not interpret the we should also note that a possible interpretation of the code is that the debtor has the right to an executory_contract under non-bankruptcy law and does not lose that right upon filing bankruptcy seen in this light section b only provides that the debtor may exercise this pre-existing right in the plan and that this right is made subject_to the trustee’s right to assume the contract under section a and other applicable provisions of section bulletin no july language in section b as if it reads subject_to the limitations imposed on the trustee in section compare section b to bankruptcy code section b which provides that a chapter debtor engaged in business may operate the business subject_to any limitations on a trustee under sec_363 and of this title compare also section a discussed supra rather the inclusion of subject_to section language in section b makes clear that applicable provisions in section those not expressly aimed at the trustee apply while many subsections of section apply only to trustees or debtors in possession under section other provisions are more broad such as subsections e and g indeed bankruptcy code section e a would have no effect if the personal_service_contract limitation on trustees in section c applied to debtors pursuant to section b section e provides in pertinent part notwithstanding a provision in an executory_contract or unexpired lease or in applicable law an executory_contract or unexpired lease of the debtor may not be terminated or modified and any right or obligation under such contract or lease may not be terminated or modified at any time after the commencement of the case solely because of a provision in such contract or lease that is conditioned on- a the insolvency or financial condition of the debtor at any time before the closing of the case b the commencement of a case under this title or c the appointment of or taking possession by a trustee in a case under the title or a custodian before such commencement paragraph of this subsection does not apply to an executory_contract or unexpired lease of the debtor whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties if- a i applicable law excuses a party other than the debtor to such contract or lease from accepting performance from or rendering performance to the trustee or to an assignee10 of such contract or lease whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties and ii such party does not consent to such assumption or assignment though the language in section e is not identical to the language in section c due to legislative oversight when section c was amended it appears that there was no intention to distinguish substantively between the type of contracts being described collier on bankruptcy 6th ed rev bulletin no july section e a is the only provision other than section c that addresses personal service contracts section e a which has no language limiting it to the trustee as does section c provides an exception for personal service contracts to the section e rule which nullifies any provision in an executory_contract that allows the contract to be terminated if the debtor files bankruptcy or becomes insolvent thus congress chose to allow executory personal service contracts to be terminated by the non-debtor party if the contract provides for termination based on the financial condition of the debtor there would be no reason for the e exception for personal service contracts however if in all cases the non-debtor party could prevent the assumption of the contract under section c simply because it is a personal_service_contract thus section e must apply to a class of cases not covered by c to have effect if section c applied to the debtor as well as the trustee there would be no class of cases in which the section e exception would be necessary rather as the plain language of section c and section b indicate the debtor’s ability to assume or reject an executory_contract in the plan is not limited by c which applies only to the trustee this gives effect to section e which applies to the debtor thus section e has effect only if section c does not apply to the debtor accordingly we do not recommend that the service object to a chapter plan which provides for the payment of the service’s claims under an accepted offer_in_compromise on the basis that the offer cannot be assumed under section c dollar_figure rather we reiterate our prior conclusion that the service should file a protective claim for the unpaid underlying tax_liabilities and that the debtor can assume the accepted offer in the chapter plandollar_figure we should also note that if we were to take a contrary position a bankruptcy court in a chapter case may be compelled to hold that the future compliance provision of the accepted offer_in_compromise is not a material term to the agreement in order to give the debtor the benefit of the contract adverse case law on this issue could hinder the service any time it seeks to enforce the full amount of the tax_liability upon default of the future compliance provision of a defaulted offer after the taxpayer has completed payments also when the taxpayer has an accepted offer_in_compromise the service has already expended administrative resources in researching and accepting the offer finally there could be public policy concerns in cases where debtors file chapter to save their home from foreclosure and cannot present a feasible plan without the benefit of the accepted offer_in_compromise however in a case in which the underlying tax claims could be discharged before the all terms of the accepted offer have been fulfilled the service could negotiate language in the plan providing that the underlying tax claims are nondischargeable in the event of default of the offer the viability of the underlying tax_liabilities is a basic assumption of the offer_in_compromise agreement and the service should not be bound to the offer agreement unless the underlying taxes are july bulletin no conclusion we conclude that when a taxpayer with an accepted but uncompleted offer_in_compromise files a chapter petition the service should file a protective claim for the full amount of the underlying tax_liabilities a note should be added to the proof_of_claim to reflect that it is being filed as a protective claim in the event that the debtor does not assume the accepted offer as an executory_contract in the plan the service should then object to the chapter plan if it does not either expressly assume the accepted offer or provide for full payment of the service’s priority and secured tax claims and any payment on its general unsecured claim that it may be entitled to in the case in this way the service will be honoring the accepted offer while protecting its rights should the debtor chose not to assume the accepted offer the debtor will have a choice based on an evaluation of what is in the debtor’s best interests to either assume the accepted offer or be liable for the underlying tax_liability nondischargeable see restatement of the law second contracts sec_261 sec_261 comment b and we also note that when the payments under an assumed offer extend beyond the life of the plan an argument could be made that the debtor has maintained payments on the underlying tax claims per section a rendering them nondischargeable per section a july last chance letters date cc el gl br1 gl-607849-99 uilc bulletin no memorandum for virginia-west virginia district_counsel from alan c levine chief branch general litigation subject last chance letters this responds to your memorandum dated date this document is not to be cited as precedent issues whether sending a last chance letter for a collection summons directly to a represented taxpayer summoned party violates the prohibition on direct contact in sec_6304 whether sending a last chance letter with respect to any summons collection examination or criminal to a represented summoned party is an ethical violation of the model rules of professional conduct rule and various state bar rules of ethics whether sending a last chance letter to a non-taxpayer summoned party with respect to a non-criminal summons would be a third party contact under sec_7602 whether a tdi summons seeking information to complete a return issued by a revenue_officer would be considered in connection with the collection of any unpaid tax for purposes of sec_6304 conclusions if the represented party has executed an unmodified power_of_attorney form form that party has consented to direct written communications accordingly there is no sec_6304 violation although there would be no sec_6304 violation sending a last chance letter to a party represented by an attorney may be an unethical ex_parte contact such contacts should therefore be avoided by chief_counsel attorneys if none of the three exceptions of sec_7602 a - c apply then the service’s procedure for sending a last chance letter to a summoned third party july is subject_to the provisions of sec_7602 before sending a last chance letter the service should ensure that the taxpayer has received reasonable notice also the service should record the contact on a form bulletin no a summons served to determine whether a tax_liability exists ie before an assessment is recorded is not an action taken in connection with the collection of any unpaid tax facts in an earlier memorandum drafted by your office you concluded that written communications may be sent by the internal_revenue_service the service to taxpayers with authorized representatives where such taxpayers and representatives have executed a power_of_attorney form form despite the restrictions upon communications found in sec_6304 discussed further below specifically you concluded that the execution of the form_2848 constitutes the taxpayer’s consent to such direct communications you further recommended however that the form_2848 be modified to clarify that the taxpayer is consenting to receive collection communications in particular the form_2848 does not presently provide the taxpayer with an option to elect not to receive such correspondence these concerns will be more fully addressed below in the present memorandum you raise several related questions that have arisen in your district pertaining to last chance letters which are letters sent to summoned parties by district_counsel offices prior to seeking judicial enforcement of the summonses first you wish to clarify that sending a last chance letter to a represented taxpayer who has executed a form_2848 would not be a sec_6304 violation second you conclude that sending a last chance letter with respect to any summons collection examination or criminal to any summoned party represented by an attorney may be an ethical violation under model rules of professional conduct rule and various state bar rules of ethics third you believe that sending a last chance letter to a non-taxpayer summoned party with respect to a non-criminal summons would be a third party contact under sec_7602 in light of these conclusions you have revised your last chance letter procedures since you believe that it is standard practice in most district_counsel offices to send last chance letters directly to summoned parties without consideration of the aforementioned issues you also request that we review your new procedures and determine whether they are necessary under sec_6304 and sec_7602 and model rule your revised procedures provide that the district should inform district_counsel whether the summoned party is represented-ie the power_of_attorney form form_2848 is filed with the service--in any case referred to district_counsel for a last july chance letter the nature of the representation should be indicated attorney v other recognized representative the last chance letter will then be sent to the representative rather than to the summoned party when the service is aware of such representation third party contact procedures should be followed where the last chance letter is sent to a non-taxpayer third party the required notification must be given before such contact contacts should be tracked by completing form and forwarding it to the third party notice coordinator bulletin no finally you raise the additional issue of whether a tdi summons issued by a revenue_officer seeking information from which to complete a return would be considered in connection with the collection of any unpaid tax for purposes of sec_6304 we have coordinated your advice request with the office of assistant chief_counsel general legal services as that office has jurisdiction over the ethical questions raised in your second issue law and analysis sec_6304 we concur with the position taken in the earlier memorandum from your office where a taxpayer and his or her representative have executed a power_of_attorney form form_2848 sending a last chance letter for a collection summons or any other written collection communications to that taxpayer does not violate sec_6304 sec_6304 fair tax collection practices was added to the internal_revenue_code the code pursuant to section of the internal_revenue_service restructuring and reform act of rra sec_6304 makes certain provisions of the fair debt collection practices act fdcpa applicable to the service placing restrictions on certain communications with taxpayers and prohibiting abuse and harassment of taxpayers and third parties in particular sec_6304 provides in relevant part that without prior consent of the taxpayer the secretary may not communicate with the taxpayer in connection with the collection of any unpaid tax if the secretary knows such person is represented by any person authorized to practice_before_the_irs unless such person fails to respond within a reasonable period of time or unless such person consents to direct communication with the taxpayer emphasis added the counterpart section in the fdcpa u s c 1692c a contains comparable language the fdcpa defines communication as the conveying of information regarding a debt directly or indirectly to any person through any medium u s c 1692a the stated purpose of the fdcpa is to eliminate abusive debt collection practices by debt collectors u s c e july thus sec_6304 places restrictions upon communications written or oral with a represented taxpayer with respect to the collection of any unpaid tax unless among other reasons that taxpayer has consented to such communications the legislative_history in rra is silent as to the meaning of this specific provision and as to what constitutes the prior consent of the taxpayer bulletin no we agree with the position taken in the earlier memorandum from your office that the execution of a power_of_attorney form form_2848 constitutes prior consent of the taxpayer to direct receipt of written communications including last chance letters for a collection summons by executing such form the taxpayer’s representative is also consenting to such direct contact in relevant portion form_2848 line states original notices and other communications will be sent to you and a copy to the first representative listed on line unless you check one or more of the boxes below the form then provides the following options a original to poa and copy to taxpayer b more than one representative to be sent copies and c no copies to representative thus under each option the taxpayer receives either the original or a copy of all written communications from the service by completing the form_2848 and line without alteration we think that the taxpayer and representative are clearly authorizing receipt by the taxpayer of written communications including written communications in connection with the collection of an unpaid tax your office additionally suggested the possibility of revising the present form_2848 to further clarify the taxpayer’s informed consent in particular the form_2848 does not provide the taxpayer with the option to not receive any written collection correspondence whether originals or copies in other words you suggest that it would provide further support for the position that the execution of form_2848 and line constitutes a taxpayer’s consent to receive direct written collection communications from the service if the taxpayer is provided with the full range of options including the option to elect to not be provided with any such communications while we agree that such a modification could be made to emphasize that the taxpayer is making an informed consent to receive written correspondence pertaining to the collection of his or her unpaid tax_liability we think that such a modification is unnecessary at this time from a practice standpoint we would have concerns about taxpayers being deprived of any opportunity to exercise control_over their representatives the potential harm which could arise where taxpayer representatives fail to respond or take appropriate action in response to service collection matters and making taxpayer use of the form_2848 more complex in other words while providing the taxpayer with the option to refuse receipt of certain written correspondence would allow the service to avoid even the july appearance of a sec_6304 violation we are not aware of any circumstances under which it would be ultimately beneficial to a taxpayer to exercise such an option to the contrary the exercise of such an option may be detrimental to a taxpayer bulletin no in addition we do not consider the issuance of these types of written correspondence or notices to a taxpayer to be the type of action sec_6304 was intended to restrict as previously discussed the stated purpose of the fdcpa is to eliminate abusive debt collection practices it is not an abusive practice to ensure that a taxpayer is kept aware of the imminent possibility with respect to the last chance letter of judicial enforcement of a summons we think that the purpose of sec_6304 was to prevent bypassing a taxpayer’s representative for the purpose of harassing or abusing the taxpayer with respect to collection of the tax_liability in cases addressing the application of the fdcpa counterpart of sec_6304 sec_15 u s c 1692c a some courts have read the underlying purpose of the fdcpa as a threshold for determining whether there has been a violation of that provision for example in 738_fsupp_334 d s d the court considered a letter sent to the plaintiff threatening suit after the debt collection company was aware she was represented by an attorney the court noted that there was a technical fdcpa violation but that u nder the facts however such violation is characterized as de minimus it is not the type of conduct which the intent and purpose of the act proscribes id pincite in 631_fsupp_1410 d kan the alleged fdcpa violation was a telephone inquiry by a debt company as to whether the plaintiffs had filed bankruptcy after learning that the plaintiffs were represented by an attorney the court noted that while it would have been better practice to hang up and call the attorney the one additional communication was not the type of communication prohibited by the fdcpa although there are no cases on point it seems c a was designed to prevent repeated phone calls and letters directly to the debtor after the debt collector knows that person to be represented by an attorney id pincite but see langley v scanlon et al u s dist lexis d del court rejected threshold argument and disagreed that statute required more than a single innocuous written communication for a violation we do not consider the issuance of written correspondence to a represented taxpayer ensuring that the taxpayer is kept appraised of potential collection we further note that the argument that this is not the type of action contemplated by sec_6304 allows sec_6304 to be read consistently with other code provisions which require written collection notices be given to the taxpayer -ie sec_6320 sec_6330 and sec_6331 bulletin no july actions to be an abusive debt collection practice even if this were the type of action restricted by sec_6304 we think that the execution of a power_of_attorney form form_2848 constitutes the clear written consent of the taxpayer and representative to receive such correspondence accordingly the issuance of a last chance letter or other written collection correspondence to a taxpayer would not be a violation of the sec_6304 restrictions on direct communication a proposed revision of the form_2848 which contains no revisions pertaining to sec_6304 has been recently circulated and is now in the final review stages as previously discussed we think it is unnecessary at this time to modify the form_2848 with respect to sec_6304 we do not foreclose the possibility that some modification may be reconsidered at a later date however if such a modification were to be made the revised instructions and or publications should contain information which would fully inform taxpayers of the possible consequences of having collection notices and communications sent only to their representatives ex_parte contacts the second issue raised by your office is whether sending a last chance letter with respect to any summons collection examination or criminal to a represented summoned party is an ethical violation of the model rules of professional conduct rule and various state bar rules of ethics as previously discussed last chance letters are sent by district_counsel offices prior to seeking judicial enforcement of summonses as further discussed below although such action would not be a sec_6304 violation sending a last chance letter to a represented party may be an unethical ex_parte contact which should be avoided by chief_counsel attorneys office_of_chief_counsel attorneys are subject_to the professional codes of the bars in which they are admitted to practice as well as to the american bar association model rules of professional conduct ccdm a many states and federal courts have adopted the model rules of conduct aba bna lawyers’ manual on professional conduct - tannahill v united_states cl_ct american bar association model rule communication with person represented by counsel provides that i n representing a client a lawyer shall not communicate about the subject of the representation with a person the lawyer knows to be represented by another lawyer in the matter unless the lawyer has the consent of the other lawyer or is authorized by law to do so comment to model rule provides that it applies to communications with any person whether or not a party to a formal adjudicative proceeding contract or negotiation who is represented by counsel concerning the matter to which the communication relates comment accompanying the model rule states that parties to a matter may communicate directly with each other and a lawyer having independent justification or legal authorization for communicating with a represented person is permitted to do so communications authorized by law include for example the right of a bulletin no july party to a controversy with a government agency to speak with government officials about the matter id comment provides that c ommunications authorized by law also include constitutionally permissible investigative activities of lawyers representing governmental entities directly or through investigative agents prior to the commencement of criminal or civil enforcement proceedings when there is applicable judicial precedent that either has found the activity permissible under this rule or has found this rule inapplicable while model rule expressly applies to contacts by attorneys model rule prohibits lawyers from using nonlawyers to circumvent the model rules as noted above there is an exclusion from model rule 2's direct contact prohibition where there is independent justification or legal authorization for the act-where the act is a communication authorized by law thus it could be argued that since the service is authorized by sec_7602 to issue summonses in tax matters and enforcement in court proceedings is authorized by sec_7604 a last chance letter is not subject_to model rule because there is independent justification or legal authorization however such an argument would be weak since these statutory provisions do not expressly authorize government attorneys to handle such matters while in a lengthy opinion on model rule formal opinion date the american bar association stated that government rules promulgated as regulations could constitute communications authorized by law we have been unable to find any regulations or other service or chief_counsel rules or procedures on last chance lettersdollar_figure attempts by the department of justice to allow ex_parte contacts by its attorneys with represented persons have been unsuccessful courts have uniformly held that the regulations issued by the department of justice pincite c f_r part and their predecessor the so-called thornburgh memorandum issued on date did not supersede traditional court imposed bar rules such as model rule 765_fsupp_1433 nd cal vacated 989_f2d_1032 9th cir amended and superseded 4_f3d_1455 9th cir united_states v talao no cr-97-0217-vrw n dist cal date 132_f3d_1252 8th cir department of justice regulations did not make contacts authorized by law eventually these efforts by the department resulted in the enactment of u s c sec_530b by congress essentially it makes department of justice attorneys including non- justice attorneys serving as special assistant united_states attorneys sausas subject_to state laws and rules and local federal court rules governing attorneys in each state where such attorney engages in that attorney’s duties to the same aba formal opinion citing 441_us_281 states that agency rules only qualify as law for purposes of model rule if issued as a regulation in accordance with the procedural requirements imposed by congress and are also rooted in a congressional grant of authority bulletin no july extent and in the same manner as other attorneys in that state id ccdm notice n date while these regulations only apply to department of justice attorneys the legislation is indicative of congress’s view that government attorneys should be subject_to the conduct rules of courts and state bars-particularly with respect to communications with represented persons in view of the office_of_chief_counsel policy that its attorneys will adhere to the model rules the court decisions prohibiting ex_parte contacts by government attorneys with represented persons in violation of court rules such as model rule and the recent legislation requiring government attorneys to adhere to the rules of courts and state bars such contacts should be avoided by chief_counsel attorneys in addition to the model code you also requested our views on whether sending last chance letters to a summoned party represented by an attorney would violate various state bar rules because of the large number of states it is impractical for this office to examine all jurisdictions however since most state codes are based on either the model rules or its predecessor the aba model code of professional responsibility which contained a provision dr a substantially identical to model rule most states would likely view direct contacts with represented parties to be improper accordingly we agree with your proposed procedures providing that the last chance letter be sent directly to the representative rather than to a represented taxpayer to avoid an unethical ex_parte contact third party contacts the next issue raised by your office is the applicability of the third party contact requirements to last chance letters in general sec_7602 requires the service to give reasonable advance notice to a taxpayer before contacting third parties about the determination or collection of that taxpayer’s liability procedurally this is usually accomplished by sending a form letter to the taxpayer sec_7602 additionally requires the service to maintain records of such contacts and provide them to the taxpayers periodically or upon request this is usually done by recording the contacts on forms and forwarding them to the third-party coordinator the advance notice requirement applies when the following elements are present first a service officer_or_employee initiates a contact second the contact is with a person other than the taxpayer third the service officer_or_employee identifies himself or herself fourth the service officer_or_employee identifies the taxpayer fifth the contact is made with respect to the determination or collection of the taxpayer’s liability sixth none of three exceptions of sec_7602 a - c apply the three exceptions include third-party_contacts authorized by the taxpayer instances in which notice of a third-party contact would jeopardize tax july collection or might involve reprisal against any person or third-party_contacts with respect to any pending criminal investigation bulletin no when analyzed for the presence of the five elements the scenario described in your memorandum involving last chance letters sent to summoned parties clearly constitutes a third-party contact to which the advance notice and recordkeeping requirements of sec_7602 apply a last chance letter sent to a summoned third party is a contact initiated by the service with a person other than the taxpayer in which the service’s officer_or_employee identifies himself and identifies the taxpayer and the contact is made with respect to the determination or collection of the taxpayer’s liability also in the fact pattern described in your memorandum none of the three exceptions under sec_7602 apply the inquiry was specifically limited to summonses not connected with a criminal investigation and there are no indications that collection may be jeopardized that any person may suffer reprisal or that the taxpayer authorized the contact accordingly we conclude that the advance notice and recordkeeping requirements of sec_7602 do not apply having reached these conclusions we advise the following if neither a form letter nor a copy of the summons has been sent to the taxpayer then the service should send form letter to the taxpayer prior to sending a last chance letter to a summoned third party of course a previously sent form letter will meet the reasonable advance notice requirement a copy of the summons sent to the taxpayer pursuant to sec_7609 may also satisfy the notice requirement of sec_7602 however the service’s procedure requires the form letter to be sent and that is clearly the preferred approach also the service should record the contact on form and forward that form to the third-party coordinator this process insures that the contact will be included in the periodic record of such contacts provided to the taxpayer as required by sec_7602 while the service may have complied with the recordkeeping requirement of sec_7602 by sending the taxpayer a notice of the summons which inherently constitutes a record of the contact the better practice is also to record such contacts on a form accordingly we also concur with your office’s proposed procedures requiring that third party contact requirements be followed with respect to last chance letters sent to non-taxpayer summoned parties tdi summonse sec_15 although the copy of the summons sent to the taxpayer pursuant to sec_7609 might satisfy the reasonable advance notification requirement of sec_7602 for future contacts with the summoned party it would not satisfy that requirement for contacts made with other third parties bulletin no july finally you have asked if a summons issued as a part of a tax delinquency investigation tdi summons is considered an act of collection within the meaning of sec_6304 which as previously discussed places restrictions on the circumstances in which the service may communicate with a taxpayer in connection with the collection of any unpaid tax in concluding that it is not we analogized to case law interpreting a similar provision in sec_7433 specifically sec_7433 provides a cause of action to taxpayers for damages if inter alia the service recklessly intentionally or negligently violates the code or the regulations in connection with any collection of federal tax this phrase is interpreted to encompass actions taken after the determination of a tax_liability is completed see 66_f3d_220 9th cir cert_denied 517_us_1103 the service’s alleged erroneous jeopardy_assessment could not be the basis of a sec_7433 damages action because the act of assessing or determining a tax is not an act of collection based on this reasoning we conclude that a summons issued to investigate a potential but unassessed liability is not an act of collection for purposes of sec_6304 collection_due_process offers in compromise cc el gl br1 date gl-700795-00 uilc ilm memorandum for north central district_counsel from subject alan c levine chief branch general litigation cc el gl br1 processing offers-in-compromise during or after collection_due_process proceedings this responds to your date memorandum requesting advice on the above-cited subject this document is not to be cited as precedent you have requested our assistance in formulating procedures for the collection_division for working offer-in-compromise cases during the time in which the office of appeals appeals has jurisdiction over a collection_due_process cdp proceeding you have submitted proposed procedures for pre-review by this office the specific factual scenario is as follows a taxpayer is involved in a cdp proceeding with appeals he or she submits an offer-in-compromise with respect to the tax years at issue in the cdp proceeding the offer is submitted to the collection_division however rather than to appeals either during the pendency of july the proceeding or at some point after a determination has been made by appeals but where appeals still retains jurisdiction over that determination bulletin no we agree with your proposed procedures to the extent that they acknowledge that as appeals has jurisdiction over the case for the time periods at issue appeals must be contacted and informed of the proposed offer and that the collection_division may not unilaterally take any_action with respect to the proposed offer we think that your proposed procedures should be clarified however to the extent that they suggest that it may be appropriate for an offer to be processed by the collection_division separately from the cdp proceeding once a cdp proceeding is pending with appeals there should not be a separate evaluation of an offer-in-compromise by the collection_division if a taxpayer approaches a revenue_officer with a proposed offer while a cdp proceeding is pending the offer should be referred back to appeals for consideration in conjunction with that proceeding pursuant to sec_6330 a taxpayer should raise at a cdp hearing any issue relating to the unpaid tax or proposed levy this includes any offers of collection alternatives such as offers-in-compromise sec_6330 the consideration of an offer-in-compromise therefore should be a part of appeals’ comprehensive review of the proposed collection action and its alternatives similarly if appeals has issued its determination but retains jurisdiction over that determination pursuant to sec_6330 a proposed offer made to a revenue_officer should be referred to appeals appeals may reconsider its original determination at that time we have the following specific comments on your proposed procedures number states that the collection_division may be able to work the offer while the cdp hearing is pending if appeals has no objections we agree with number sec_2 b and c number d however provides that either the taxpayer or appeals sec_6330 provides that within days of an appeals determination in a cdp hearing a taxpayer may seek judicial review of that determination pursuant to sec_6330 appeals retains jurisdiction with respect to any determination made under sec_6330 including any subsequent hearings requested by the person who requested the original hearing on issues regarding collection actions taken or proposed with respect to such determination and after the person has exhausted all administrative remedies a change_in_circumstances with respect to such person which affects such determination number a provides that idrs and aoic controls cannot be established on the taxpayer’s account during the cdp process because appeals has jurisdiction over the case number b provides that payment of any deposits made with the offer cannot be posted on idrs number c provides that any final_determination bulletin no july can request that the offer not be processed during the cdp period an offer should not be evaluated by the collection_division separately from the cdp context and consideration of the offer should not be postponed until after appeals relinquishes jurisdiction over the matter appeals should consider the offer as a possible collection alternative as a part of the cdp process the taxpayer cannot be allowed to make offers of some collection alternatives to appeals and other collection alternatives to the collection_division during the cdp process all offers must be made to appeals either directly or referred by the collection_division to appeals in addition number indicates that where a proposed offer is submitted after a notice of final_determination has been sent but appeals still retains jurisdiction over that determination the revenue_officer should hold onto the file until appeals no longer has jurisdiction as previously discussed however if an offer is submitted during this time period that offer should be referred to appeals appeals may then wish to reconsider its prior determination pursuant to sec_6330 finally in drafting your procedures we suggest that you keep in mind the ex_parte procedures which will impact communications between appeals and other internal_revenue_service service employees including communications with collection_division employees in conjunction with a cdp hearing pursuant to sec_1001 of the internal_revenue_service restructuring and reform act of rra the service is required to develop a plan to prohibit ex_parte communications between appeals and other service employees that appear to compromise the independence of appeals officers this prohibition will not take effect until a final revenue_procedure describing these ex_parte procedures is finalized a proposed revenue_procedure has been issued by notice_99_50 1999_40_irb_444 date a final revenue_procedure is currently undergoing the review process accordingly we suggest that your procedures make some reference to the future restrictions upon ex_parte communications bankruptcy preference involuntary payment nontrust taxes date cc el gl br2 gl-801332-99 ilm uilc regarding acceptance rejection return or withdrawal of the offer-in-compromise must be done after the proposed action is approved by appeals collection cannot unilaterally do any of these things july memorandum for district_counsel rocky mountain district bulletin no from subject mitchel s hyman senior technician reviewer branch general litigation avoidance of undesignated or involuntary payments applied to nontrust tax_liabilities as preferential transfers this memorandum responds to your request for advice dated date this document is not to be cited as precedent issue sec_1 whether voluntary undesignated payments or involuntary levy payments applied to nontrust fund tax_liabilities are protected from avoidance by a chapter trustee by the holding in 496_us_53 that a voluntary prepetition payment of trust_fund_taxes is not payment of property of the debtor whether the undesignated voluntary or involuntary payments could be re-applied to trust_fund_taxes so as to bring the payments within the protection of begier conclusion sec_1 payments whether voluntary or involuntary of nontrust fund taxes within the preference period are transfers of an interest of the debtor in property and may be avoided by the trustee if all of the elements of sec_547 of the bankruptcy code are proven funds previously applied to nontrust fund taxes should not be re-applied following the commencement of a bankruptcy case in an effort to bring the payments under the protection of begier facts the facts you provided are that two corporations incurred employment_tax liabilities for withheld income and fica_taxes and for the employer’s portion of fica_taxes corporation a sent in a voluntary undesignated partial payment which was less than the amount of the nontrust fund portion of the tax_liability remaining unpaid at the time of the payment in accordance with provisions of the internal_revenue_manual irm and applicable revenue procedures this payment was applied to the non-trust fund portion of the corporation’s liabilities see revrul_79_284 79_2_cb_83 policy statement p-5-60 after consulting with a tax advisor corporation a sent subsequent payments with explicit directions to the service to apply the bulletin no july payments to the trust fund portion of the tax_liability these payments were applied as instructed the service also levied upon the bank account of corporation b the proceeds of the levy were less than the full amount of the tax_liability and less than the full amount of the nontrust fund liability due at the time of the involuntary payment the funds were applied to the nontrust fund portion of the corporation’s liabilities as dictated by the irm as a result of the levy the payroll checks of corporation b were not honored less than ninety days after the payments corporation a filed a chapter bankruptcy petition and corporation b had an involuntary chapter case commenced against it by the employees whose payroll checks had been dishonored in both cases the trustee asks to bring back into the bankruptcy_estate the payments made to the service as preferences under sec_547 of the bankruptcy code b c so that distribution can be made to wage claimants entitled to priority over the service’s claims under sec_507 of the code you have asked us to consider the applicability of the supreme court’s holding in 496_us_53 to these two cases specifically you have asked whether the service’s application of involuntary or undesignated payments to nontrust fund liabilities takes those payments out of the protection of the holding of begier that voluntary payment of trust_fund_taxes is not payment of property of the debtor and whether the service’s discretion to apply or re-apply undesignated or involuntary payments would permit the service to re- apply the payments so as to bring them under the protection of the holding in begier discussion sec_547 of the bankruptcy code allows the trustee to avoid certain transfers made by the debtor prior to filing bankruptcy and to bring the transferred property back into the bankruptcy_estate the section provides that t he trustee may avoid any transfer of an interest of the debtor in property to or for the benefit of a creditor for or on account of an antecedent debt owed by the debtor before such transfer was made made while the debtor was insolvent made - a on or within days before the filing of a petition or b between days and one year before the date of the filing of the petition if such creditor at the time of such transfer was an insider and july bulletin no that enables such creditor to receive more than such creditor would receive if - a the case were a case under chapter of this title b the transfer had not been made and c such creditor received payment of such debt to the extent provided by the provisions of this title b c sec_547 the primary purpose of this provision is to promote equality of distribution among the various creditors of the debtor see h_r rep pincite the trustee’s power to avoid preferential transfers made during the 90-day period prior to the bankruptcy filing precludes debtors from favoring one creditor over another by transferring property to creditors that would otherwise have been subject_to distribution according to the priorities of the bankruptcy code the trustee bears the burden of showing that all of the elements of sec_547 have been met b c sec_547 however a threshold matter for determining the existence of an avoidable preference is a finding that the subject property is an interest of the debtor in property in begier the supreme court adopted the service’s position that a voluntary prepetition payment of trust_fund_taxes cannot be avoided under sec_547 regardless of the source of such payments because the funds paid were not property of the debtor but were instead held in trust for the united_states under sec_7501 of the internal_revenue_code the debtor american international airways had made prepetition payments of air transportation excise_taxes collected from customers income taxes withheld from employee’s wages and fica_taxes withheld from employee’s wages the internal_revenue_code provides that these collected and withheld taxes assume the status of trust funds stating whenever any person is required to collect or withhold any internal revenue tax from any other person and to pay over such tax to the united_states the amount of tax so collected or withheld shall be held to be a special fund in trust for the united_states sec_7501 prior to payment the debtor and the service had agreed that the payments would be allocated to specific trust_fund_taxes the payments were made from two different accounts one a general operating account containing commingled trust and nontrust funds and one a segregated account established pursuant to sec_7512 used only for the deposit of withheld taxes the bankruptcy court held that the funds from the segregated account had been held in trust for the united_states and were not property of the debtor however the court allowed the trustee to avoid the payments from the general operating account because the service could not trace the funds to actual withheld or collected taxes july the supreme court rejected the bankruptcy court’s reasoning and affirmed the third circuit’s holding that the payment from the general account could not be avoided the court held that withheld employment_taxes and collected excise_taxes need not be placed in a segregated account to be subject_to the trust imposed by sec_7501 rather the trust is created pursuant to that section upon the payment of wages to employees or collection_of_taxes from customers begier u s pincite bulletin no the court further held that common-law tracing_rules are not applicable to sec_7501 this is because u nlike a common-law trust in which the settlor sets aside particular property as the trust res sec_7501 creates a_trust in an abstract ‘amount’ - a dollar figure not tied to any particular assets - rather than in the actual dollars withheld id pincite on the other hand congress expected that the irs would have to show some connection between the sec_7501 trust and the assets sought to be applied to the debtor’s trust-fund tax obligations id pincite relying on the legislative_history of the bankruptcy code the court concluded that congress expected the courts to apply reasonable assumptions to govern the tracing of trust funds and that one such reasonable assumption is that any voluntary payment of trust-fund taxes out of the debtor’s assets is not a transfer of the debtor’s property id pincite in his concurrence justice scalia reasoned that the voluntary payment actually creates the trust by identifying the payment as the trust fund but that the trust should be deemed to have been in existence from the time of the withholding or collection begier u s pincite scalia j concurring begier makes clear that a voluntary payment of trust_fund_taxes cannot be avoided by the bankruptcy trustee under the facts of that case both the debtor and the service at the time of payment were in agreement that the funds were trust_fund_taxes to be applied as such - thus begier involved a voluntary designated payment as you note the degree to which begier can be said to apply beyond those facts is the subject of disagreement among the courts your request asks us to consider the possible expansion of begier in three directions to voluntary but undesignated payments to involuntary payments and to payments whether voluntary or involuntary which the service initially applies to nontrust liabilities each of these variations on the facts of begier should be considered in light of how they would effect the core finding of the supreme court in that case that the transfer of funds was not a transfer of property of the debtor voluntary undesignated payments as you noted no court has squarely faced the question of whether voluntary undesignated payments which the service applies to trust_fund_taxes are avoidable as preferences however we see nothing in such a scenario which would make the reasoning of begier inapplicable begier held that congress intended courts to july apply reasonable assumptions when determining whether a payment could be traced to funds held in trust the court relied on the legislative_history of the bankruptcy code particularly a house report which stated bulletin no a payment of withholding taxes constitutes a payment of money held in trust under the sec_7501 and thus will not be a preference because the beneficiary of the trust the taxing authority is in a separate class with respect to those taxes if they have been properly held for payment as they have been if the debtor is able to make the payments h_r rep pincite as we stated before the court concluded that it was not necessary for trust funds to be segregated from other funds to find that they had been properly held for payment rather the nature or the floating trust is such that the ability to pay provides the nexus required to conclude that the funds were held in trust it would be illogical to conclude that although the funds were properly held for payment and the debtor was able to pay lack of designation by the debtor as trust fund payments destroyed the presumption that the funds were subject_to the a_trust although the debtor and the service in begier had agreed that the payments were of trust_fund_taxes the court placed little reliance on this fact in holding that the funds were subject_to the sec_7501 trust or that common-law tracing_rules did not apply in the instant cases as in begier if the funds were properly held for payment the debtor was able to pay and the payment was applied to trust_fund_taxes the service should argue that the funds were not property of the debtor and are thus not avoidable by the trustee involuntary payments similarly if the same funds are taken from the debtor involuntarily the funds could nevertheless have been held in trust for the government relying on the same legislative_history cited in begier the debtor was able to make the payment if the funds were available to be levied upon in the debtor’s account and thus they were properly held for payment in trust for the government this reasoning was adopted by the court in in re nash concrete form co 159_br_611 d mass which held that the debtor’s objective ability to make the payments established the requisite nexus to conclude that the levied funds were trust funds if the funds were held in a segregated account such as one established pursuant to sec_7512 there is no question that the payments cannot be avoided since they are directly traceable to withheld taxes your question then becomes exactly the one facing the court in begier whether such segregation is necessary to establish that trust funds were remitted and if not must the service trace the levied funds back to the withheld taxes we take the position that the same bulletin no july reasonable assumptions relied upon in determining that voluntary payments were made from trust funds would apply to determining the origin of involuntary payments as welldollar_figure application of funds to nontrust-fund taxes in the above discussion we have assumed as was the case in begier that the payments once received were applied to trust fund liabilities you have asked us to consider whether funds applied to nontrust liabilities might be beyond the avoidance powers of the trustee if the nexus required by begier can be established furthermore you argue that if application of the funds to nontrust fund taxes conclusively removes the payments from the protection of begier the service could cure that deficiency by reapplying the funds to trust liabilities however the issue here is not whether in a non-bankruptcy setting the payments previously applied to a particular liability could be reallocated to some other liability we agree that the service has broad authority to re-apply payments with the goal of maximizing collection rather the issue is whether the funds at the time of payment represented an interest of the debtor in property which would be subject_to the preference rules of sec_547 this office takes the position that the service cannot rely on begier to assert that funds applied to nontrust fund liabilities were not avoidable under sec_547 a court would be unlikely to accept the argument that such funds assumed trust fund status at the time of payment when the service receives an involuntary or undesignated payment it makes a choice to apply the payment in a manner which it believes best serves the interests of maximizing collection as you noted in your memorandum the courts have upheld the service’s right to make this choice see 703_f2d_1030 7th cir and in some circumstances to revisit that decision when more information comes to light see 961_f2d_867 9th cir 506_us_1050 939_f2d_816 9th cir thomas v united_states ustc big_number c d ill however the choice between applying a payment to trust fund or nontrust liabilities is in this context a decision to designate the funds as either subject_to the trust imposed by sec_7501 or not if the government applies the payment to satisfy trust fund liabilities it is making the implicit decision that those funds were held in trust for the government and applying the same reasoning which supported the holding of begier were not property of the taxpayer we would not however argue that funds seized from some source other the debtor’s accounts such as an account debtor were trust funds see in re hearing of illinois 110_br_380 bankr c d ill rejecting service’s reliance on begier where service levied on account receivable to collect trust-fund taxes bulletin no july in the cases you have described the subject payments have at no point been designated either by the service or the taxpayer as trust fund payments although begier established that the traditional common-law tracing_rules do not apply to the sec_7501 trust there must be some nexus between the funds received in payment and the taxes withheld or collected in a case in which the funds have never been identified as trust_fund_taxes at any point prior to the filing of the bankruptcy petition we fail to see how the service could argue that the requisite nexus has been established in fact the service’s designation of the funds at the time of payment as nontrust fund payments undercuts any argument that the funds were held in trust prior to remittance by the taxpayer you note that the debtor will not be harmed by the service re-allocating the payments and not turning them over to the trustee those harmed would be the wage claimants whose claims have priority over the service pursuant to sec_507 however potential harm to other creditors is the very concern for which sec_547 was placed in the bankruptcy code and courts are unlikely to view potential harm to a corporation which is about to be liquidated as a relevant consideration where it has been determined that property of the debtor has been transferred during the preference period fairness to all creditors rather than any concern over harm to the debtor is the rational supporting return of the property to the estate conclusion in 496_us_53 the supreme court held that a voluntary prepetition payment of trust_fund_taxes is not payment of property of the debtor and is thus not avoidable by the trustee as preference in the case of undesignated or involuntary payments the same reasonable assumptions should be applied to determine whether the funds received were held in trust for the united_states funds previously applied to nontrust fund taxes should not be re- applied following the commencement of a bankruptcy case in an attempt to bring the payments under the protection of begier
